





Exhibit 10.1










LOAN AND SECURITY AGREEMENT







Between




SUMMIT FINANCIAL RESOURCES, L.P.

Lender




and




SIELOX, LLC

Borrower




Effective Date: August 17, 2009











--------------------------------------------------------------------------------







LOAN AND SECURITY AGREEMENT




This Loan and Security Agreement is made and entered into by and between Summit
Financial Resources, L.P., and Sielox, LLC.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1.

Definitions

1.1

Definitions

Terms defined in the singular shall have the same meaning when used in the
plural and vice versa.  As used herein, the term:

“Accounts” shall have the meaning set forth in the definition of Collateral.

“Account Advance” means an advance of the Loan made under the Accounts
Receivable Note.

“Account Debtor” means any person or entity obligated for payment of an Account.

“Accounting Standards” means (i) in the case of financial statements and
reports, conformity with generally accepted accounting principles and fully and
fairly representing the financial condition as of the date thereof and the
results of operations for the period or periods covered thereby, consistent with
other financial statements of that company previously delivered to Lender, and
(ii) in the case of calculations, definitions, and covenants, generally accepted
accounting principles consistent with those used in the preparation of financial
statements of Borrower previously delivered to Lender.

“Accounts Receivable Note” means the Promissory Note (Accounts Receivable
Financing) to be executed by Borrower pursuant to Section 2.3 Promissory Notes
in the form of Exhibit A hereto, which is incorporated herein by reference, and
any and all renewals, extensions, modifications, and replacements thereof.

“Banking Business Day” means any day not a Saturday, Sunday, legal holiday in
the State of Utah, or day on which national banks in the State of Utah are
authorized to close.

“Borrower” means Sielox, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, its successors, and, if permitted,
assigns.

“Collateral” means the following personal property of Borrower, wherever
located, now owned or existing or hereafter acquired or created, all additions
and accessions thereto, all replacements, insurance or condemnation proceeds,
all documents covering any of the Collateral, all leases of any of the
Collateral, all rents, revenues, issues, profits and proceeds arising from the
sale, lease, license, encumbrance, collection, or any other temporary or
permanent disposition of any of the Collateral or any interest therein, all
amendments, modifications, renewals, extensions, and replacements thereof, and
all products and proceeds thereof: (a) all inventory (the “Inventory”); (b) all
accounts (the “Accounts”); (c) all equipment, goods and motor vehicles
(collectively, the “Equipment”); (d) all general intangibles, including any and
all patents, trademarks and copyrights (registered or unregistered), trade
secrets, domain names and addresses, and intellectual property licenses; (e) any
and all promissory notes and instruments payable to or owing to Borrower or held
by Borrower; any and all leases under which Borrower is the lessor; any and all
chattel paper in favor of, owing to, or held by Borrower, including, without
limitation, any and all conditional sale contracts or other sale agreements,
whether Borrower is the original party or the assignee; and any and all security
agreements, collateral and titles to motor vehicles which secure any of the
foregoing obligations; all deposit accounts, including without limitation, all
interest, dividends or distributions accrued or to accrue thereon, whether or
not due; all investment property, including all interest, dividends or
distributions accrued or to accrue thereon, whether or not due, all documents;
all letter-of-credit rights; and all supporting obligations (collectively, the
“Financial Obligations”); and (f) all balances, deposits, debts or any other
amounts or obligations of Lender owing to Borrower, including, without
limitation, any Reserve, whether or not due.

“Default Rate” means the default interest rate provided in the Promissory Notes.

“Effective Date” shall mean the date the parties intend this Loan and Security
Agreement to become binding and enforceable, which is the date stated at the
conclusion of this Loan and Security Agreement.





1




--------------------------------------------------------------------------------







“Eligible Account” means an Account of Borrower which meets the following
specifications at the time it is created and at all times thereafter until
collected in full:

a.

The Account meets all applicable representations and warranties concerning the
Collateral set forth in Section 3.3 Representations and Warranties Concerning
Collateral and Section 3.4 Covenants Concerning Collateral.

b.

The Account is due and payable not more than sixty (60) days from the date of
the invoice evidencing the Account and the Account is not more than ninety (90)
days past the date of the invoice evidencing the Account; except that Lender
shall consider up to a maximum aggregate amount of one hundred thousand dollars
($100,000) of Accounts that are more than ninety (90) days but less than one
hundred twenty (120) days from the date of the invoice evidencing such Accounts
as Eligible Accounts.

c.

The Account is a bona fide obligation of the Account Debtor for the amount
identified on the records of Borrower and there have been no payments,
deductions, credits, payment terms, or other modifications or reductions in the
amount owing on such Account except as reported to Lender prior to Lender making
any advance based upon the Account.

d.

To Borrower’s knowledge, there are no defenses or setoffs to payment of the
Account which can be asserted by way of defense or counterclaim against Borrower
or Lender and the Account will be timely paid in full by the Account Debtor.

e.

Performance of all services giving rise to the Account has been completed and
all goods giving rise to the Account have been delivered.

f.

All services performed and goods sold which give rise to the Account have been
rendered or sold in compliance with all applicable laws, ordinances, rules and
regulations and were performed or sold in the ordinary course of Borrower’s
business.

g.

There have been no extensions, modifications, or other agreements relating to
payment of the Account except as otherwise shown on the records of Borrower and
disclosed to Lender prior to Lender making any advance based upon the Account.

h.

The Account Debtor is located or authorized to do business within the United
States and maintains an office and transacts business in the United States of
America or the Account is backed by a letter of credit or credit insurance in a
form and issued by a bank or insurer, as the case may be, acceptable to Lender.

i.

No proceeding has been commenced or petition filed under any bankruptcy or
insolvency law by or against the Account Debtor; no receiver, trustee or
custodian has been appointed for any part of the property of the Account Debtor;
and no property of the Account Debtor has been assigned for the benefit of
creditors.

j.

Neither the Account, nor any invoice, credit application, bill, billing
memorandum, correspondence, or any other document relating to an Account,
contracts for or charges any interest or any other charge in excess of the
maximum non-usurious rate allowed pursuant to applicable law.

k.

If twenty-five percent (25%) or more of the Accounts owing to Borrower by any
particular Account Debtor do not qualify as Eligible Accounts, all Accounts
owing by such Account Debtor shall not be Eligible Accounts.

l.

The Account is not owing by an Account Debtor for whom the terms of sale by
Borrower are cash on delivery (“COD”) or considered a cash sale.

m.

The Borrower does not owe an account payable to the Account Debtor which could
be set off against the Account.

n.

If the total of all outstanding Accounts owing by any single Account Debtor
equals sixty percent (60%) or more of the total outstanding current Accounts
owing to Borrower, the amount of Accounts owing by that Account Debtor which
equal or exceed this sixty percent (60%) requirement shall not be Eligible
Accounts unless Lender has received satisfactory credit information concerning
the Account Debtor and Lender has agreed in writing to accept the amount in
excess of this requirement as Eligible Accounts.





2




--------------------------------------------------------------------------------










o.

If the Account is subject to any type of retainage, only the non-retainage
portion of the Account shall be an Eligible Account.

p.

The Account is not owing with respect to any job which is bonded.

q.

The Account does not arise from goods placed on consignment, guaranteed sale, or
other terms by reason of which the payment by the Account Debtor may be
conditional.

r.

The Account is not owing by an employee, officer, or director of Borrower.

s.

The Account is not owing by a parent, subsidiary, sister company, or other
company related to or an affiliate of Borrower.

t.

The Account is not owing by the United States government or any agency,
department, or division thereof, except as otherwise agreed.

u.

The Account has not been deemed by Lender to be unacceptable.

v.

The Account is not owing by Simplex Time Recorder Company, Sielox Security
Systems, Security Group, PM-B Pte Ldt, EAS Systems, or any other Account Debtor
deemed by Lender to be unacceptable.

“Eligible Inventory” means Inventory which is finished goods or raw materials
that can be readily marketed for sale without further processing and which is
subject to no security interest, lien, or encumbrance of any nature whatsoever
with priority over the security interest created by the Loan Documents, except
any liens for current taxes and assessments which are not delinquent, but
excluding Inventory which, in the sole discretion of Lender, is damaged,
out-dated, obsolete, or otherwise unacceptable to Lender.

“Event of Default” shall have the meaning set forth in Section 7.1 Events of
Default.

“Equipment” shall have the meaning set forth in the definition of Collateral.

“Inventory” shall have the meaning set for in the definition of Collateral.

“Inventory Advance” means an advance of the Loan made under the Inventory Note.

“Inventory Note” means the Promissory Note (Inventory Financing) to be executed
by Borrower pursuant to Section 2.3 Promissory Notes in the form of Exhibit B
hereto, which is incorporated herein by reference, and any and all renewals,
extensions, modifications, and replacements thereof.

“Lender” means Summit Financial Resources, L.P., a Hawaii limited partnership,
its successors, and assigns.

“Liquidation Costs” means the reasonable costs and out of pocket expenses
incurred by Lender in obtaining possession of any Collateral, in storage and
preparation for sale, lease or other disposition of any Collateral, in the sale,
lease, or other disposition of any or all of the Collateral, and/or otherwise
incurred in foreclosing on any of the Collateral, including, without limitation,
(a) reasonable attorneys fees and legal expenses, (b) transportation and storage
costs, (c) advertising costs, (d) sale commissions, (e) sales tax and license
fees, (f) costs for improving or repairing any of the Collateral, and (g) costs
for preservation and protection of any of the Collateral.

“Loan” means the loan to be made pursuant to Section 2 Loan Description.

“Loan and Security Agreement” means this agreement, together with any exhibits,
amendments, addendums, and modifications.

“Loan Documents” means the Loan and Security Agreement, Promissory Notes,
Security Documents, all other agreements and documents contemplated by any of
the aforesaid documents, and all amendments, modifications, addendums, and
replacements, whether presently existing or created in the future.





3




--------------------------------------------------------------------------------







“Lock Box” means that certain Lock Box owned by Lender, located at 22397 Network
Place, Chicago, Illinois 60673-1123.

“Material Adverse Effect” means a material adverse effect on Borrower’s
financial condition, conduct of its business, or ability to perform its
obligations under the Loan Documents.

“Organizational Documents” means, in the case of a corporation, its Articles of
Incorporation and By-Laws; in the case of a general partnership, its Articles of
Partnership; in the case of a limited partnership, its Articles of Limited
Partnership; in the case of a limited liability company, its Articles of
Organization and Operating Agreement or Regulations, if any; in the case of a
limited liability partnership, its Articles of Limited Liability Partnership;
and all amendments, modifications, and changes to any of the foregoing which are
currently in effect.

“Permitted Encumbrances” means liens for taxes and assessments not yet due and
payable or, if due and payable, those being contested in good faith by
appropriate proceedings and for which appropriate reserves are maintained,
security interests and liens created by the Loan Documents, and security
interests and liens authorized in writing by Lender.

“Promissory Notes” means, individually and collectively, as the context
requires, the Accounts Receivable Note and the Inventory Note.

“Reserve” means the amount available for disbursement under the Promissory Notes
based upon the records and reports submitted to Lender by Borrower, which has
not been disbursed.  Disbursement of any such amount shall be subject to all
terms and conditions of this Loan and Security Agreement.

“Security Documents” means all security agreements, including this Loan and
Security Agreement, assignments, pledges, financing statements, and other
documents which create or evidence any security interest, assignment, lien or
other encumbrance in favor of Lender to secure any or all of the obligations
created or contemplated by any of the Loan Documents, and all amendments,
modifications, addendums, and replacements, whether presently existing or
created in the future.

“Uniform Commercial Code” means the Uniform Commercial Code as adopted now or in
the future in the State of Utah.

2.

Loan Description

2.1

Amount of Loan

Upon fulfillment of all conditions precedent set forth in this Loan and Security
Agreement, and so long as no Event of Default exists, and no other breach has
occurred under the Loan Documents, Lender agrees to loan Borrower the sum of one
million five hundred thousand dollars ($1,500,00.00).

2.2

Nature and Duration of Loan

The Loan shall be a revolving loan payable in full upon the date and upon the
terms and conditions provided in the Promissory Notes.  Lender and Borrower
intend the Loan to be in the nature of a line of credit under which Borrower may
repeatedly draw funds on a revolving basis in accordance with the terms and
conditions of this Loan and Security Agreement and the Promissory Notes.  The
right of Borrower to draw funds and the obligation of Lender to advance funds
shall not accrue until all of the conditions set forth in Section 4 Conditions
to Loan Disbursements have been fully satisfied, and shall terminate:  (i) upon
occurrence of an Event of Default or (ii) upon maturity of the Promissory Notes,
unless the Promissory Notes are renewed or extended by Lender in which case such
termination shall occur upon the maturity of the final renewal or extension of
the Promissory Notes.  Upon such termination, any and all amounts owing to
Lender pursuant to the Promissory Notes and this Loan and Security Agreement
shall thereupon be due and payable in full.

2.3

Promissory Notes

The Loan shall be evidenced by the Promissory Notes.  The Promissory Notes shall
be executed and delivered to Lender upon execution and delivery of this Loan and
Security Agreement.





4




--------------------------------------------------------------------------------







For all purposes, including the calculation of interest owing, Payments
delivered to the Lock Box, bank, or other agent on behalf of Lender shall be
deemed received two (2) Banking Business Days after the date of receipt of
advice by Lender from the bank or agent that the payments received have been
credited to the account of Lender.  

2.4

Limitations on Advances

a.

Account Advances.  Notwithstanding anything to the contrary in the Loan
Documents, no Account Advances shall be made if, after making the requested
Account Advance, the total, principal amount of all Account Advances outstanding
will exceed:

i.

eighty-five percent (85%) of the outstanding Eligible Accounts;

ii.

one million five hundred thousand dollars ($1,500,000.00); or

iii.

together with the aggregate amount of all outstanding Inventory Advances, one
million five hundred thousand dollars ($1,500,000.00).

Borrower will at all times maintain Eligible Accounts so that the total,
aggregate, principal amount of all Account Advances at any time outstanding and
unpaid shall be in compliance with this formula.  If at any time the total,
aggregate, principal amount of all Account Advances outstanding and unpaid
exceeds the amount allowable under this formula, Borrower shall immediately make
payment to Lender in a sufficient amount to bring the amount of such advances
back into compliance, and if such payment is not immediately made, interest
shall accrue on such amount at the Default Rate, regardless of whether Lender
waives the Event of Default caused by such non-payment.

b.

Inventory Advances.  Notwithstanding anything to the contrary in the Loan
Documents, no Inventory Advances shall be made if, after making the requested
Inventory Advance, the total principal amount of all Inventory Advances
outstanding will exceed:

i.

fifty percent (50%) of the cost of Eligible Inventory (as determined by Lender
in its sole discretion);

ii.

fifty percent (50%) of the amount of outstanding Eligible Accounts;

iii.

five hundred thousand dollars ($500,000.00); or

iv.

together with the aggregate amount of all outstanding Account Advances, one
million five hundred thousand dollars ($1,500,000.00).

Borrower will maintain at all times Eligible Inventory so that the total,
aggregate, principal amount of all Inventory Advances at any time outstanding
and unpaid shall be incompliance with this formula.  If at any time the total
aggregate principal amount of all Inventory Advances outstanding and unpaid
exceeds the amount allowable under this formula, Borrower shall immediately make
payment to Lender in a sufficient amount to bring the amount of such advances
back into compliance, and if such payment is not immediately made, interest
shall accrue on such amount at the Default Rate, regardless of whether Lender
waives the Event of Default caused by such non-payment.

2.5

Notice and Manner of Borrowing

Requests by Borrower for advances on the Promissory Notes shall be given in
writing or orally no later than one (1) Banking Business Day prior to the date
on which the advance is to be made.

Each request for an advance shall be accompanied by such reports and information
as requested by Lender, in the form requested by Lender, including an
itemization of outstanding Eligible Accounts, details and information concerning
outstanding Eligible Accounts, and an updated report on collections on Eligible
Accounts.

2.6

Administration Fees

a.

Accounts Receivable Note.  Borrower shall pay Lender a monthly administration
fee in an amount equal to one and one-tenths percent (1.1%) of the average
outstanding daily principal balance on the Accounts Receivable Note each month.
 The administration fee shall be payable monthly in arrears.  Lender is
authorized to disburse a sufficient amount of the funds pursuant to the Accounts
Receivable Note each month to pay this administration fee.





5




--------------------------------------------------------------------------------










b.

Inventory Note.  Borrower shall pay Lender a monthly administration fee in an
amount equal to one and one-tenths percent (1.1%) of the average outstanding
daily principal balance on the Inventory Note each month.  The administration
fee shall be payable monthly in arrears.  Lender is authorized to disburse a
sufficient amount of the funds pursuant to the Inventory Note each month to pay
this administration fee.

The administration fees are not intended to be and shall not be construed to be
interest.

2.7

Origination Fee

Borrower shall pay Lender an origination fee in an amount equal to one percent
(1%) of the face amount of the Accounts Receivable Note.  No portion of such fee
shall be refunded in the event of early termination of this Loan and Security
Agreement or any termination or reduction of the right of Borrower to request
advances under this Loan and Security Agreement.  Lender is authorized and
directed, upon execution of this Loan and Security Agreement and fulfillment of
all conditions precedent hereunder, to disburse a sufficient amount of the Loan
proceeds to pay the origination fee in full.

2.8

Annual Facility Fee

On each anniversary of the Effective Date, so long as the Loan has not been
terminated, Borrower shall pay Lender an annual facility fee in an amount equal
to one percent (1%) of the face amount of the Accounts Receivable Note.  No
portion of such fee shall be refunded in the event of early termination of this
Loan and Security Agreement or any termination or reduction of the right of
Borrower to request advances under this Loan and Security Agreement.  Lender is
authorized and directed to disburse a sufficient amount of the Loan proceeds to
pay each annual facility fee in full.

2.9

Early Termination Fee

If Borrower elects to terminate the Loan at any time prior to the maturity of
the Promissory Notes, Borrower shall provide at least ninety (90) days written
notice of intent to terminate.  Upon such termination, or if an Event of Default
accelerates payment of the Loan, Borrower shall pay Lender an early termination
fee equal to one percent (1%) of the face amount of the Accounts Receivable
Note; provided, however, that in the event Borrower obtains financing provided
by BBVA Compass to replace the Loan, Lender shall waive the foregoing early
termination fee so long as Borrower provides Lender at least sixty (60) days
written notice of its intent to replace this financing with financing provided
by BBVA Compass, which notice shall itemize the material financial terms of the
proposed financing from BBVA Compass.  In the event Borrower provides Lender
written notice of its intent to replace the Loan with financing provided by BBVA
Compass, Lender may, within thirty (30) days of receipt of such notice, provide
written notice to Borrower that Lender will match the material terms of the
proposed financing from BBVA Compass whereupon Lender and Borrower shall amend
the Loan Documents to match the material financial terms of the proposed
financing from BBVA Compass and the Loan Documents shall remain in force and no
early termination fee shall be due to Lender.

2.10

Excess Interest

It is the intent of the parties to comply with any usury law applicable to the
Loan and to all amounts owing pursuant to the Loan Documents and it is
understood and agreed that in no event and upon no contingency shall Borrower or
any guarantor be required to pay interest in excess of the rate allowed by any
laws of any state which are determined to be applicable and governing.  The
intention of the parties being to conform strictly to any applicable usury laws,
the Loan Documents shall be held to be subject to reduction to the amount
allowed under any applicable and governing usury laws as now or hereafter
construed by the courts having jurisdiction.  In the event Lender receives any
interest under the Loan Documents in excess of any highest permissible rate
under any applicable and governing law, such excess interest (including simple
interest thereon at the interest rate at the highest permissible rate which is
applicable and governing) shall be promptly applied to any unpaid principal
balance owed by Borrower.  To the extent such excess interest is greater than
the unpaid principal balance, Lender shall promptly remit such overage to
Borrower.

3.

Security for Loan

3.1

Grant of Security Interest

Borrower hereby grants Lender a security interest in the Collateral.  Borrower
and Lender acknowledge their mutual intent that all security interests
contemplated herein are given as a contemporaneous exchange for new value to
Borrower, regardless of when advances to Borrower are actually made or when the
Collateral is created or acquired.





6




--------------------------------------------------------------------------------







The Collateral shall secure all of Borrower’s present and future debts,
obligations, and liabilities of whatever nature, and without any limitation
whatsoever, to Lender, including, without limitation, (a) the Loan, (b) the
Promissory Notes, (c) all obligations of Borrower under the Loan Documents, (d)
all advances of the same kind and quality relating to this transaction, and (e)
transactions in which the documents evidencing the indebtedness refer to this
grant of security interest as providing security thereof.

Borrower’s obligations under this Loan and Security Agreement may also be
secured by other collateral as may be evidenced by other documentation if signed
by Borrower apart from this Loan and Security Agreement.

3.2

Collection of Accounts

a.

Unless directed otherwise in writing by Lender, Borrower shall promptly mail an
invoice to each Account Debtor on each Account, which invoice shall be stamped
or printed with a notice, in a form acceptable to Lender, stating that the
Account is payable to Lender and providing payment instructions.  Except as
agreed otherwise in writing by Lender, Lender shall have the exclusive right to
collect and to receive all payments on all Accounts.  Borrower shall not
otherwise bill for, submit any invoice, or otherwise attempt to collect any
Account, except as authorized in writing by Lender or as otherwise expressly
authorized in this Section 3.2 Collection of Accounts.  Lender is authorized to
notify Account Debtors of the assignment of Borrower's Accounts and to direct
Account Debtors to make all payments on Accounts directly to Lender.

b.

Borrower authorizes Lender to contact Account Debtors concerning verification
and payment of Accounts.

c.

Upon inquiry from a customer or upon request of Lender, Borrower shall notify
the customer to make payment directly the Lock Box and shall advise the customer
of the assignment of payment to Lender.

d.

Except as otherwise expressly set forth in this Section 3.2 Collection of
Accounts, all collections of Accounts shall be handled by Lender.  Collection of
Accounts in a commercially reasonable manner does not require, and Lender is not
obligated, to commence any legal action, including the sending of an attorney's
demand letter, to collect any Account.  Borrower acknowledges and agrees that
Lender is not a collection agency and will not provide debt collection services
for Borrower's Accounts.  If any Account is not timely paid, Lender may, but is
not obligated to, engage a collection agency, attorney or other service provider
to collect the Accounts.  All commissions, fees and charges of any such
collection agency, attorney or other service provider shall be paid by Borrower.

e.

Borrower shall immediately notify Lender of any dispute concerning any Account
and of any bankruptcy filing, lien, garnishment or other legal action concerning
any Account or Account Debtor.

f.

Lender may, but has no duty to, and Borrower hereby authorizes Lender to,
execute and file, on behalf of Borrower or in Lender's name, mechanic's liens
and all other notices and documents to create, perfect, preserve,
foreclose and/or release any lien for work performed or materials provided to
improve real property.  Except as otherwise instructed by Lender, Borrower is
authorized to file any such mechanic's liens and other notices and documents in
Borrower's discretion.

g.

Borrower does hereby make, constitute and appoint Lender and its designees as
Borrower’s true and lawful attorney in fact, with full power of substitution, to
endorse Borrower’s name upon notes, checks, acceptances, drafts, money orders,
and other forms of payment of the Accounts of Borrower.  Borrower agrees to
execute and deliver any documents and take such actions as may be reasonably
requested by Lender.

h.

Any payments received by Borrower on Accounts shall be held in trust by Borrower
for Lender.  In the event a customer makes payment to Borrower on any Account,
Borrower shall immediately notify Lender of the payment and deliver the payment
to Lender.  If payment is made by check or similar instrument, such instrument
shall be immediately delivered to Lender in the form received without
negotiation.  If any payment received by Borrower on any Account is deposited or
negotiated by Borrower, or if Borrower fails to tender the payment to Lender
within five (5) Banking Business Days of receipt by Borrower, Borrower shall
promptly pay Lender a payment conversion fee equal to ten percent (10%) of the
amount of the payment.  Lender is authorized to disburse a sufficient amount of
the funds pursuant to the Promissory Notes to pay any payment conversion fees.





7




--------------------------------------------------------------------------------










i.

So long as no Event of Default has occurred and until otherwise instructed by
Lender, Borrower is authorized to submit invoices for Accounts and to contact
Account Debtors concerning payment of Accounts so long as Borrower notifies any
such Account Debtor that payment of the Account has been assigned to Lender and
instructs any such Account Debtor to make all payments on all Accounts directly
to the Lock Box.

3.3

Representations and Warranties Concerning Collateral

Borrower represents and warrants that:

a.

Borrower is the sole owner of the Collateral.

b.

The Inventory and Accounts are not subject to any security interest, lien, prior
assignment, or other encumbrance of any nature whatsoever except Permitted
Encumbrances.

c.

The Accounts are each a bona fide obligation of the obligor identified therein
for the amount identified in the records of Borrower, except for normal and
customary disputes which arise in the ordinary course of business and which do
not affect a material portion of the Accounts.

d.

To Borrower’s knowledge, there are no defenses or setoffs to payment of the
Accounts which can be asserted by way of defense or counterclaim against
Borrower or Lender, except for normal and customary disputes which arise in the
ordinary course of business and which do not affect a material portion of the
Accounts.

e.

There is presently no default or delinquency in any payment of the Accounts,
except for any default or delinquency which has been reserved against by
Borrower in accordance with generally accepted accounting principles and the
Accounts will be timely paid in full by the obligors, except for normal and
customary disputes which arise in the ordinary course of business and which do
not affect a material portion of the Accounts.

f.

Borrower has no knowledge of any fact or circumstance which would materially
impair the ability of any obligor on the Accounts to timely perform its
obligations thereunder, except those which arise in the ordinary course of
business and which do not affect a material portion of the Accounts.

g.

Any services performed or goods sold giving rise to the Accounts have been
rendered or sold in compliance with applicable laws, ordinances, rules, and
regulations and in the ordinary course of Borrower’s business.

h.

There have been no extensions, modifications, or other agreements relating to
payment of the Accounts, except those granted in the ordinary course of business
and which do not affect a material portion of the Accounts.

3.4

Covenants Concerning Collateral

Borrower covenants that:

a.

Borrower will keep the Accounts and Inventory free and clear of any and all
security interests, liens, assignments or other encumbrances, except Permitted
Encumbrances.

b.

Borrower hereby authorizes Lender to file UCC Financing Statements concerning
the Collateral.  Borrower will execute and deliver any documents (properly
endorsed, if necessary) reasonably requested by Lender for perfection or
enforcement of any security interest or lien, give good faith, diligent
cooperation to Lender, and perform such other acts reasonably requested by
Lender for perfection and enforcement of any security interest or lien,
including, without limitation, obtaining control for purposes of perfection with
respect to Collateral consisting of deposit accounts, investment property,
letter-of-credit rights, and electronic chattel paper.  Lender is authorized to
file, record, or otherwise utilize such documents as it deems necessary to
perfect and/or enforce any security interest or lien granted hereunder, and
Lender will provided Borrower copies of any such documents filed or recorded
after the Effective Date.

c.

Borrower shall keep the Equipment in good repair, ordinary wear and tear and
obsolescence excepted, and be responsible for any loss or damage to the
Equipment.  Borrower shall pay when due all taxes, license fees and other
charges on the Equipment.  Borrower shall not sell, misuse, conceal, or in any
way dispose of the Equipment or permit it to be used unlawfully or for hire or
contrary to the provisions of any insurance coverage. Risk of loss of the





8




--------------------------------------------------------------------------------







Equipment shall be on Borrower at all times unless Lender takes possession of
the Equipment.  Loss of or damage to the Equipment or any part thereof shall not
release Borrower from any of the obligations secured by the Equipment.  Lender
or its representatives may, at any time and from time to time, enter any
premises where the Equipment is located and inspect, audit and check the
Equipment; provided, however, that so long as no Event of Default has occurred,
Lender will only enter any premises where the Equipment is located at reasonable
times, during regular business hours, and after providing reasonable notice to
Borrower.

d.

Borrower agrees to insure the Equipment, at Borrower’s expense, against loss,
damage, theft, and such other risks as Lender may request to the full insurable
value thereof with insurance companies and policies satisfactory to Lender.
 Proceeds from such insurance shall be payable to Lender as its interest may
appear, shall name Lender as an additional insured and as a loss payee, and such
policies shall provide for a minimum ten days written cancellation notice to
Lender.  Upon request, policies or certificates attesting to such coverage shall
be delivered to Lender.  Insurance proceeds may be applied by Lender toward
payment of any obligation secured by this Loan and Security Agreement, whether
or not due, in such order of application as Lender may elect.  Upon Lender’s
consent and so long as no Event of Default has occurred, insurance proceeds may
be used by Borrower to repair and/or replace Equipment.

e.

Borrower agrees to insure the Inventory, at Borrower’s expense, against loss,
damage, theft, and such other risks as Lender may request to the full insurable
value thereof with insurance companies and policies satisfactory to Lender.
 Proceeds from such insurance shall be payable to Lender as its interest may
appear, shall name Lender as an additional insured and as a loss payee, and such
policies shall provide for a minimum ten days written cancellation notice to
Lender.  Upon request, policies or certificates attesting to such coverage shall
be delivered to Lender.  Insurance proceeds may be applied by Lender toward
payment of any obligation secured by this Loan and Security Agreement, whether
or not due, in such order of application as Lender may elect.  Upon Lender’s
consent and so long as no Event of Default has occurred, insurance proceeds may
be used by Borrower to repair and/or replace Inventory.

f.

Borrower will at all times keep accurate and complete records of the Collateral.
 Lender or its representatives may, at any time and from time to time, enter any
premises where the Collateral and/or the records pertaining to the Collateral
are located and inspect, inventory, audit, check, copy, and otherwise review the
Collateral and the records concerning the Collateral; provided, however, that so
long as no Event of Default has occurred, Lender will only enter any premise
where the Collateral and/or records pertaining to the Collateral are located at
reasonable times, during regular business hours, and after providing reasonable
notice to Borrower.

g.

So long as no Event of Default has occurred, Borrower shall have the right to
sell or otherwise dispose of the Inventory in the ordinary course of business.
 No other disposition of the Inventory may be made without the prior written
consent of Lender.

4.

Conditions to Loan Disbursements

4.1

Conditions to Loan Disbursements

Lender's obligation to disburse any of the Loan is expressly subject to, and
shall not arise until all of the conditions set forth below have been satisfied.
 All of the documents referred to below must be in a form and substance
acceptable to Lender.

a.

All of the Loan Documents and all other documents contemplated to be delivered
to Lender prior to funding have been fully executed and delivered to Lender.

b.

All of the documents contemplated by the Loan Documents which require filing or
recording have been properly filed and recorded so that all of the liens and
security interests granted to Lender in connection with the Loan will be
properly created and perfected and will have a priority acceptable to Lender.

c.

All other conditions precedent provided in or contemplated by the Loan Documents
or any other agreement or document have been performed.

d.

As of the date of disbursement of all or any portion of the Loan, the following
shall be true and correct:  (i) all representations and warranties made by
Borrower in the Loan Documents are true and correct in all material respects as
of the date of such disbursement; and (ii) no Event of Default has occurred and
no conditions exist and no event has occurred, which, with the passage of time
or the giving of notice, or both, would constitute an Event of Default.





9




--------------------------------------------------------------------------------










e.

For each requested disbursement, Lender has received such reports and
information concerning outstanding Eligible Accounts and/or Eligible Inventory
and payments as requested by Lender pursuant to Section 2.5 Notice and Manner of
Borrowing.

All conditions precedent set forth in this Loan and Security Agreement and any
of the Loan Documents are for the sole benefit of Lender and may be waived
unilaterally by Lender.

4.2

No Default, Adverse Change, False or Misleading Statement

Lender's obligation to advance any funds at any time pursuant to this Loan and
Security Agreement and the Promissory Notes shall, at Lender's sole discretion,
terminate upon the occurrence of any Event of Default, any event which could
have a Material Adverse Effect, or upon the determination by Lender that any of
Borrower's representations made in any of the Loan Documents were false or
materially misleading in any material respect when made.  Upon the exercise of
such discretion, Lender shall be relieved of all further obligations under the
Loan Documents.

5.

Representations and Warranties

5.1

Organization and Qualification

Borrower represents and warrants that it is a limited liability company duly
organized and existing under the laws of the State of Delaware, and that
Borrower is qualified and in good standing as a foreign corporation in the State
of New Jersey.

Borrower represents and warrants that it has delivered to Lender or Lender’s
counsel accurate and complete copies of Borrower’s Organizational Documents
which are operative and in effect as of the Effective Date.

The complete and exact name of Borrower is Sielox, LLC.

Borrower represents and warrants that the managing member of Borrower is Sielox,
Inc., and the member of Borrower is Sielox, Inc.

The organizational identification number, if any, assigned to Borrower by
Borrower’s state of organization is 4027800.

Borrower’s chief executive office is located at 170 East Ninth Avenue,
Runnemede, New Jersey 08078.

Borrower’s place of business is located at 170 East Ninth Avenue, Runnemede, New
Jersey 08078.

During the five (5) years preceding the date of this Loan and Security
Agreement, Borrower has not (i) been known by nor used any legal, fictitious or
trade name; (ii) changed its name in any respect; (iii) been the surviving
entity of a merger or consolidation; or (iv) has not acquired all or
substantially all of the assets of any person or entity.

5.2

Authorization

Borrower represents and warrants that the execution, delivery, and performance
by Borrower of the Loan Documents has been duly authorized by all necessary
action on the part of Borrower and are not inconsistent with Borrower’s
Organizational Documents or any resolution of the managing members or the
members of Borrower, do not and will not contravene any provision of, or
constitute a default under, any indenture, mortgage, contract, or other
instrument to which Borrower is a party or by which it is bound, and that upon
execution and delivery thereof, the Loan Documents will constitute legal, valid,
and binding agreements and obligations of Borrower, enforceable in accordance
with their respective terms.

5.3

Accuracy of Financial Statements

Borrower represents and warrants that all of its audited financial statements
heretofore delivered to Lender have been prepared in accordance with Accounting
Standards.

Borrower represents and warrants that all of its unaudited financial statements
heretofore delivered to Lender fully and fairly represent Borrower's financial
condition as of the date thereof and the results of Borrower's operations for
the period or periods covered thereby and are consistent with other financial
statements previously delivered to Lender.





10




--------------------------------------------------------------------------------







Borrower represents and warrants that since the dates of the most recent audited
and unaudited financial statements delivered to Lender, there has been no event
which would have a Material Adverse Effect on its financial condition.

Borrower represents and warrants that all of its pro forma financial statements
heretofore delivered to Lender have been prepared consistently with Borrower's
actual financial statements and fully and fairly represent Borrower's
anticipated financial condition and the anticipated results of Borrower's
operation for the period or periods covered thereby.

5.4

Full and Accurate Disclosure

Borrower represents and warrants that this Loan and Security Agreement, the
financial statements referred to herein, any loan application submitted to
Lender, and all other statements furnished by Borrower to Lender in connection
herewith contain no untrue statement of a material fact and omit no material
fact necessary to make the statements contained therein or herein not
misleading.  Borrower represents and warrants that it has not failed to disclose
in writing to Lender any fact that would have a Material Adverse Effect.

5.5

Compliance with All Other Applicable Law

Borrower represents and warrants that it has complied with all applicable
statutes, rules, regulations, orders, and restrictions of any domestic or
foreign government, or any instrumentality or agency thereof having jurisdiction
over the conduct of Borrower's business or the ownership of its properties,
which may have a Material Adverse Effect.

5.6

Operation of Business

Borrower represents and warrants that Borrower possesses all licenses, permits,
franchises, patents, copyrights, trademarks, and trade names, or rights thereto,
to conduct its business substantially as now conducted and as presently proposed
to be conducted, and Borrower is not in violation of any valid rights of others
with respect to any of the foregoing.

5.7

Payment of Taxes

Borrower represents and warrants that Borrower has filed all tax returns
(federal, state, and local) required to be filed and has paid all taxes,
assessments, and governmental charges and levies, including interest and
penalties, on Borrower's assets, business and income, except such as are being
contested in good faith by proper proceedings and as to which adequate reserves
are maintained.

6.

Borrower's Covenants

Borrower makes the following agreements and covenants, which shall continue so
long as this Loan and Security Agreement is in effect and so long as Borrower is
indebted to Lender for obligations arising out of, identified in, or
contemplated by this Loan and Security Agreement.

6.1

Continued Compliance with Applicable Law

Borrower shall conduct its business in a lawful manner and in material
compliance with all applicable federal, state, and local laws, ordinances,
rules, regulations, and orders; shall maintain in good standing all licenses and
organizational or other qualifications reasonably necessary to its business and
existence; and shall not engage in any business not authorized by and not in
accordance with its Organizational Documents and other governing documents.

6.2

Payment of Taxes and Obligations

Borrower shall pay when due all taxes, assessments, and governmental charges and
levies on Borrower's assets, business, and income, and all material obligations
of Borrower of whatever nature, except such as are being contested in good faith
by proper proceedings and as to which adequate reserves are maintained.

6.3

Financial Statements and Reports

Borrower shall provide Lender with such financial statements and reports as
Lender may reasonably request.  Audited financial statements and reports shall
be prepared in accordance with Accounting Standards.  Unaudited financial
statements and reports shall fully and fairly represent Borrower's financial
condition as of the date thereof and the results of Borrower's operations for
the period or periods covered thereby and shall be consistent with other
financial statements previously delivered to Lender.





11




--------------------------------------------------------------------------------










6.4

Inventory and Accounts Receivable

Borrower shall promptly notify Lender in writing upon any Eligible Account or
Eligible Inventory ceasing to be or being determined to have been incorrectly
identified as an Eligible Account or Eligible Inventory.

Borrower shall provide Lender with such reports and records concerning inventory
accounts receivable and accounts payable as Lender may reasonably request.
 Unless requested otherwise by Lender, Borrower shall provide the following
reports and records to Lender:

a.

A detailed monthly accounts receivable aging report within ten (10) days of the
end of each month, in a form acceptable to Lender.

b.

A monthly accounts payable aging report within ten (10) days of the end of each
month, in a form acceptable to Lender.

c.

A monthly perpetual inventory report within ten (10) days of the end of each
month, in a form acceptable to Lender.  The monthly report shall include an
aging of inventory and sort by location.

d.

A monthly open order report (or backlog or production report) within ten (10)
days of the end of each month, in a form acceptable to Lender.

Borrower hereby authorizes Lender to verify Borrower’s accounts through written
or verbal verification methods at the discretion of Lender.

6.5

Operation of Business

Borrower shall maintain all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, necessary or advisable to
conduct its business and Borrower shall not  violate any valid rights of others
with respect to any of the foregoing.  Borrower shall continue to engage in a
business of the same general type as now conducted.

6.6

Limitation of Corporate Payments

Borrower shall not make any payments or other expenditures to Sielox, Inc., or
any other parent, subsidiary, sister company, or other company related to or an
affiliate of Borrower for any general corporate or other overhead expenses.
 Notwithstanding the foregoing, Borrower is authorized to pay (i) Costar Video
Systems, LLC, a Delaware limited liability company (“Costar”), a one-time
payment in the maximum principal amount of seven hundred fifty thousand dollars
($750,000) to be paid only in connection with the initial advance made under the
Promissory Notes, and (ii) accounts payable owing to Costar by Borrower that
arise from arm’s length transactions occurring in Borrower’s ordinary course of
business.

6.7

Insurance

Borrower shall maintain general liability and product liability insurance with
financially sound and reputable insurance companies or associations in such
amounts and covering such risks as are usually carried by companies engaged in
the same or a similar business and similarly situated.  Proceeds from such
insurance shall be payable to Lender as its interest may appear, shall name
Lender as an additional insured and as a loss payee, and such policies shall
provide for a minimum ten days written cancellation notice to Lender.  Upon
request, policies or certificates attesting to such coverage shall be delivered
to Lender.  Insurance proceeds may be applied by Lender toward payment of any
obligation secured by this Loan and Security Agreement, whether or not due, in
such order of application as Lender may elect.

6.8

Change of Control

No Change of Control of Borrower shall occur without Lender’s prior written
consent.

“Change of Control” means (1) in the case of a corporation, any sale,
assignment, or other transfer of more than ten percent (10%) of the stock of
such corporation, the persons who are the directors of such corporation as of
the Effective Date fail to constitute a majority of the Board of Directors of
such corporation, or the president of any other executive officer of such
corporation resigns, is terminated, or otherwise ceases to function in such
position; (2) in the case of a partnership, any sale, assignment, or other
transfer of more than ten percent (10%) of the partnership interests of such
partnership, any of the persons or entities who are a partner of such
partnership as of the Effective Date ceases to be a partner of such partnership,
the occurrence of any Change of Control in any partner in such partnership, or
any general manager or person holding a similar position in such partnership
resigns, is terminated, or otherwise ceases to function in such position, (3) in
case of a limited partnership,





12




--------------------------------------------------------------------------------







(a) as to all general partners, any general partner resigns, is terminated, or
otherwise ceases to function in such position or the occurrence of any Change of
Control in any such general partner, (b) as to all limited partners, any sale,
assignment, or other transfer of more than ten percent (10%) of the limited
partnership interest in such limited partnership, any of the persons or entities
who are limited partners of such limited partnership as of the Effective Date
ceases to be a limited partner in such limited partnership, or the occurrence of
any Change of Control in any such limited partner; (4) in the case of a limited
liability company, any sale, assignment, or other transfer of more than ten
percent (10%) of the ownership interests of such limited liability company, any
of the persons or entities who are members of such limited liability company as
of the Effective Date ceases to be a member of such limited liability company,
or any managing member or manager of such limited liability company resigns, is
terminated or otherwise ceases to function in such position.

7.

Default

7.1

Events of Default

Time is of the essence of this Loan and Security Agreement.  The occurrence of
any of the following events shall constitute a default under this Loan and
Security Agreement and under the Loan Documents and shall be termed an “Event of
Default”:

a.

Borrower fails in the payment or performance of any obligation, covenant,
agreement, or liability created by any of the Loan Documents.

b.

Any representation, warranty, or financial statement made by or on behalf of
Borrower in any of the Loan Documents, or any document contemplated by the Loan
Documents, is materially false or materially misleading.

c.

Default occurs or Borrower fails to comply with any term in any of the Loan
Documents.

d.

Any indebtedness of Borrower under any note, indenture, contract, agreement, or
undertaking is accelerated or otherwise becomes past due and is not paid with
thirty (30) days from the date of acceleration or the date it becomes past due.

e.

Default or an event which, with the passage of time or the giving of notice or
both, would constitute a default, by Borrower, occurs on any note, indenture,
contract, agreement, or undertaking.

f.

Borrower is dissolved or substantially ceases business operations.

g.

A receiver, trustee, or custodian is appointed for any part of Borrower's
property, or any part of Borrower's property is assigned for the benefit of
creditors.

h.

Any proceeding is commenced or petition filed under any bankruptcy or insolvency
law by or against Borrower.

i.

Any judgment or regulatory fine is entered against Borrower which may materially
affect Borrower and is not paid within thirty (30) from the date entered.

j.

Borrower becomes insolvent.

k.

Any change occurs in Borrower's condition or any event occurs which may have a
Material Adverse Effect.

l.

Any default or event which, with the giving of notice or the passage of time or
both, would constitute a default under any indebtedness owing by Sielox, Inc.,
including, any indebtedness of or obligations owing by Sielox, Inc., as a
guarantor.

7.2

No Waiver of Event of Default

No course of dealing or delay or failure to assert any Event of Default shall
constitute a waiver of that Event of Default or of any prior or subsequent Event
of Default.





13




--------------------------------------------------------------------------------










8.

Remedies

8.1

Remedies upon Event of Default

Upon the occurrence of an Event of Default, and at any time thereafter, all or
any portion of the obligations due or to become due from Borrower to Lender,
whether arising under this Loan and Security Agreement, the Promissory Notes,
the Security Documents or otherwise, at the option of Lender and without notice
to Borrower of the exercise of such option, shall accelerate and become at once
due and payable in full, and Lender shall have the following rights and
remedies, in addition to all other rights and remedies existing at law, in
equity, or by statute or provided in the Loan Documents:

a.

Lender shall have the right, immediately and without prior notice or demand, to
set off against Borrower's obligations to Lender, whether or not due, all money
and other amounts owed by Lender in any capacity to Borrower.

b.

If at any time Lender so requests, all proceeds from the sale or other
disposition of the Inventory, and all collections and other proceeds from the
Accounts and Financial Obligations Collateral, if any, shall be deposited into
an account designated by Lender (the “Cash Collateral Account”), which account
shall be under the sole and exclusive control of Lender.  Such proceeds and
collections shall not be commingled with any other funds and shall be promptly
and directly deposited into such account in the form in which received by
Borrower.  Such proceeds and collections shall not be deposited in any other
account and said Cash Collateral Account shall contain no funds other than such
proceeds and collections.  All or any portion of the funds on deposit in said
Cash Collateral Account may, in the sole discretion of Lender, be applied from
time to time as Lender elects to payment of obligations secured by the Loan and
Security Agreement or Lender may elect to turn over to Borrower, from time to
time, all or any portion of such funds.

c.

Upon an Event of Default, Lender may terminate the authority of Borrower to
collect Accounts and Financial Obligations Collateral at any time whereupon
Lender is authorized, without further act, to notify any and all obligors to
make payment thereon directly to Lender, and to take possession of all proceeds
from the Accounts and Financial Obligations Collateral, and to take any action
which Borrower might or could take to collect the Accounts and Financial
Obligations Collateral, including the right to make any compromise, discharge,
or extension.  Upon request of Lender after an Event of Default, Borrower agrees
to execute and deliver to Lender a notice to the obligors instructing said
obligors to pay Lender.  Borrower further agrees to execute and deliver to
Lender, after an Event of Default, all other notices and similar documents
requested by Lender to facilitate collection of the Accounts and Financial
Obligations Collateral.  All costs of collection of the Accounts and Financial
Obligations Collateral, if any, including attorneys fees and legal expenses,
shall be borne solely by Borrower, whether such costs are incurred by or for
Borrower or Lender.  Borrower agrees to deliver to Lender, if so requested, all
books, records, and documents in Borrower’s possession or under its control as
may relate to the Accounts and Financial Obligations Collateral or as may be
helpful to facilitate such collection.  Lender shall have no obligation to cause
an attorneys demand letter to be sent, to file any lawsuit, or to take any other
legal action in collection of the Accounts and Financial Obligations Collateral.
 It is agreed that collection of the Accounts and Financial Obligations
Collateral in a commercially reasonable manner does not require that any such
legal action be taken.

d.

Borrower does hereby make, constitute, and appoint Lender and its designees as
Borrower’s true and lawful attorney in fact, with full power of substitution,
such power to be exercised only upon an Event of Default and in the following
manner:  (1) Lender may receive and open all mail addressed to Borrower and
remove therefrom any payments of the Accounts and Financial Obligations
Collateral, if any; (2) Lender may cause mail relating to the Accounts and
Financial Obligations Collateral to be delivered to a designated address of
Lender where Lender may open all such mail and remove therefrom any payments of
the Accounts and Financial Obligations Collateral; (3) Lender may endorse
Borrower’s name upon notes, checks, acceptances, drafts, money orders, or other
forms of payment of the Financial Obligations Collateral; (4) Lender may settle
or adjust disputes or claims in respect to the Accounts and Financial
Obligations Collateral for amounts and upon such terms as Lender, in its sole
discretion and in good faith, deems to be advisable, in such case crediting
Borrower with only the proceeds received and collected by Lender after deduction
of Lender’s costs, including reasonable attorneys fees and legal expenses; and
(5) Lender may do any and all other things necessary or proper to carry out the
intent of this Loan and Security Agreement and to perfect and protect the liens
and rights of Lender created under this Loan and Security Agreement.

e.

Lender shall have all the rights and remedies available under the Uniform
Commercial Code.





14




--------------------------------------------------------------------------------










f.

Lender shall have the right to enter upon any premises where the Collateral or
records relating thereto may be and take possession of the Collateral and such
records.

g.

Upon request of Lender, Borrower shall, at the expense of Borrower, assemble the
Collateral and records relating thereto at a place designated by Lender and
tender the Collateral and such records to Lender.

h.

Lender may obtain the appointment of a receiver of the business, property and
assets of Borrower and Borrower hereby consents to the appointment of Lender or
such person as Lender may designate as such receiver.

i.

Lender may sell, lease or otherwise dispose of any or all of the Collateral and,
after deducting the Liquidation Costs, apply the remainder to pay, or to hold as
a reserve against, the obligations secured by this Loan and Security Agreement.

Borrower shall be liable for all deficiencies owing on any obligations secured
by this Loan and Security Agreement after liquidation of the Collateral.  Lender
shall not have any obligation to clean-up or otherwise prepare any Collateral
for sale, lease, or other disposition.

8.2

Rights and Remedies Cumulative

The rights and remedies herein conferred are cumulative and not exclusive of any
other rights and remedies and shall be in addition to every other right, power
and remedy herein specifically granted or hereafter existing at law, in equity,
or by statute which Lender might otherwise have, and any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Lender may deem expedient.  No delay or omission in the exercise of any such
right, power or remedy or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver thereof or of any default
or to be an acquiescence therein.

8.3

No Waiver of Rights

No delay or omission in the exercise or pursuance by Lender of any right, power,
or remedy shall impair any such right, power, or remedy or shall be construed to
be a waiver thereof.

9.

General Provisions

9.1

Governing Agreement

In the event of conflict or inconsistency between this Loan and Security
Agreement and the other Loan Documents, excluding the Promissory Notes, the
terms, provisions and intent of this Loan and Security Agreement shall govern.

9.2

Borrower's Obligations Cumulative

Every obligation, covenant, condition, provision, warranty, agreement,
liability, and undertaking of Borrower contained in the Loan Documents shall be
deemed cumulative and not in derogation or substitution of any of the other
obligations, covenants, conditions, provisions, warranties, agreements,
liabilities, or undertakings of Borrower contained herein or therein.

9.3

Payment of Expenses and Attorney's Fees

Borrower shall pay all reasonable expenses of Lender relating to the
negotiation, drafting of documents, documentation of the Loan, and
administration and supervision of the Loan, including, without limitation,
appraisal fees, environmental inspection fees, field examination expenses, title
insurance, recording fees, filing fees, and reasonable attorneys fees and legal
expenses, whether incurred in making the Loan, in future amendments or
modifications to the Loan Documents, or in ongoing administration and
supervision of the Loan.

Upon occurrence of an Event of Default, Borrower agrees to pay all costs and
expenses, including reasonable attorney fees and legal expenses, incurred by
Lender in enforcing, or exercising any remedies under, the Loan Documents, and
any other rights and remedies.  Additionally, Borrower agrees to pay all
Liquidation Costs.  Any and all such costs, expenses, and Liquidation Costs
shall be payable by Borrower upon demand, together with interest thereon from
the date of the advance until repaid, both before and after judgment, at the
Default Rate.





15




--------------------------------------------------------------------------------







Borrower agrees to pay all expenses, including reasonable attorney fees and
legal expenses, incurred by Lender in any bankruptcy proceedings of any type
involving Borrower, the Loan Documents, or the Collateral, including, without
limitation, expenses incurred in modifying or lifting the automatic stay,
determining adequate protection, use of cash collateral or relating to any plan
of reorganization.

9.4

Right to Perform for Borrower

Lender may, in its sole discretion and without any duty to do so, elect to
discharge taxes, tax liens, security interests, or any other encumbrance upon
the Collateral or any other property or asset of Borrower, to pay any filing,
recording, or other charges payable by Borrower, or to perform any other
obligation of Borrower under this Loan and Security Agreement or under the
Security Documents.

9.5

Assignability

Borrower may not assign or transfer any of the Loan Documents and any such
purported assignment or transfer is void.

Lender may assign or transfer any of the Loan Documents.  Funding of this Loan
may be provided by an affiliate of Lender.

9.6

Third Party Beneficiaries

The Loan Documents are made for the sole and exclusive benefit of Borrower and
Lender and are not intended to benefit any other third party.  No third party
may claim any right or benefit or seek to enforce any term or provision of the
Loan Documents.

9.7

Governing Law

The Loan Documents shall be governed by and construed in accordance with the
laws of the State of Utah, except to the extent that any such document expressly
provides otherwise.

9.8

Severability of Invalid Provisions

Any provision of this Loan and Security Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

9.9

Interpretation of Loan and Security Agreement

The article and section headings in this Loan and Security Agreement are
inserted for convenience only and shall not be considered part of the Loan and
Security Agreement nor be used in its interpretation.

All references in this Loan and Security Agreement to the singular shall be
deemed to include the plural when the context so requires, and vice versa.
 References in the collective or conjunctive shall also include the disjunctive
unless the context otherwise clearly requires a different interpretation.

9.10

Survival and Binding Effect of Representations, Warranties, and Covenants

All agreements, representations, warranties, and covenants made herein by
Borrower shall survive the execution and delivery of this Loan and Security
Agreement and shall continue in effect so long as any obligation to Lender
contemplated by this Loan and Security Agreement is outstanding and unpaid,
notwithstanding any termination of this Loan and Security Agreement.  All
agreements, representations, warranties, and covenants made herein by Borrower
shall survive any bankruptcy proceedings involving Borrower.  All agreements,
representations, warranties, and covenants in this Loan and Security Agreement
shall bind the party making the same, its successors and, in Lender's case,
assigns, and all rights and remedies in this Loan and Security Agreement shall
inure to the benefit of and be enforceable by each party for whom made, their
respective successors and, in Lender's case, assigns.





16




--------------------------------------------------------------------------------










9.11

Indemnification

Borrower shall indemnify Lender for any and all claims and liabilities, and for
damages which may be awarded or incurred by Lender, and for all reasonable
attorney fees, legal expenses, and other out-of-pocket expenses incurred in
defending such claims, arising from or related in any manner to the negotiation,
execution, or performance by Lender of any of the Loan Documents, but excluding
any such claims based upon breach or default by Lender or gross negligence or
willful misconduct of Lender.

Lender shall have the sole and complete control of the defense of any such
claims.  Lender is hereby authorized to settle or otherwise compromise any such
claims as Lender in good faith determines shall be in its best interests.

9.12

Interest on Expenses and Indemnification, Collateral, Order of Application

All expenses, out-of-pocket costs, attorneys fees and legal expenses, amounts
advanced in performance of obligations of Borrower, and indemnification amounts
owing by Borrower to Lender under or pursuant to this Loan and Security
Agreement, the Promissory Notes, and/or any Security Documents shall be due and
payable upon demand.  If not paid upon demand, all such obligations shall bear
interest at the Default Rate from the date of disbursement until paid to Lender,
both before and after judgment.  Lender is authorized to disburse funds under
the Promissory Notes for payment of all such obligations.

Payment of all such obligations shall be secured by the Collateral and by the
Security Documents.

All payments and recoveries shall be applied to payment of the foregoing
obligations, the Promissory Notes, and all other amounts owing to Lender by
Borrower in such order and priority as determined by Lender.  Unless provided
otherwise in the Promissory Notes, payments on the Promissory Notes shall be
applied first to accrued interest and the remainder, if any, to principal.

9.13

Limitation of Consequential Damages

Lender and its officers, directors, employees, representatives, agents, and
attorneys, shall not be liable to Borrower for consequential damages arising
from or relating to any breach of contract, tort, or other wrong in connection
with the negotiation, documentation, administration or collection of the Loan.

9.14

Revival Clause

If the incurring of any debt by Borrower or the payment of any money or transfer
of property to Lender by or on behalf of Borrower should for any reason
subsequently be determined to be "voidable" or "avoidable" in whole or in part
within the meaning of any state or federal law (collectively "voidable
transfers"), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Lender is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of Lender's
counsel is advised to do so, then, as to any such amount or property repaid or
restored, including all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower shall automatically be revived,
reinstated and restored and shall exist as though the voidable transfers had
never been made.

9.15

Consent to Utah Jurisdiction, Exclusive Jurisdiction of Utah Courts, and Jury
Waiver

Borrower acknowledges that by execution and delivery of the Loan Documents,
Borrower has transacted business in the State of Utah and Borrower voluntarily
submits to, consents to, and waives any defense to the jurisdiction of courts
located in the State of Utah as to all matters relating to or arising from the
Loan Documents and/or the transactions contemplated thereby.  EXCEPT AS
EXPRESSLY AGREED IN WRITING BY LENDER, THE STATE AND FEDERAL COURTS LOCATED IN
THE STATE OF UTAH SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY AND ALL
CLAIMS, DISPUTES, AND CONTROVERSIES, ARISING UNDER OR RELATING TO THE LOAN
DOCUMENTS AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY. NO LAWSUIT, PROCEEDING,
OR ANY OTHER ACTION RELATING TO OR ARISING UNDER THE LOAN DOCUMENTS AND/OR THE
TRANSACTIONS CONTEMPLATED THEREBY MAY BE COMMENCED OR PROSECUTED IN ANY OTHER
FORUM EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER.

BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT AT LAW OR IN
EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THE LOAN DOCUMENTS.





17




--------------------------------------------------------------------------------










9.16

Notices

All notices or demands by any party to this Loan and Security Agreement shall,
except as otherwise provided herein, be in writing and may be sent by overnight
courier or certified mail, return receipt requested.  Notices so mailed shall be
deemed received when deposited in a United States post office box, postage
prepaid, properly addressed to Borrower or Lender at the mailing addresses
stated herein or to such other addresses as Borrower or Lender may from time to
time specify in writing.  Any notice so addressed and otherwise delivered shall
be deemed to be given when actually received by the addressee.

Mailing addresses:




Lender:




Summit Financial Resources, L.P.

2455 E. Parleys Way, Suite 200

Salt Lake City, Utah  84109

Attention:  Chief Credit Officer




Borrower:




Sielox, LLC

170 East Ninth Avenue

Runnemede, New Jersey 08078

Attention:  Jim Pritchett and Mel Brunt




9.17

Duplicate Originals; Counterpart Execution

Two or more duplicate originals of the Loan Documents may be signed by the
parties, each duplicate of which shall be an original but all of which together
shall constitute one and the same instrument.  Any Loan Documents may be
executed in several counterparts, without the requirement that all parties sign
each counterpart.  Each of such counterparts shall be an original, but all
counterparts together shall constitute one and the same instrument.

9.18

Disclosure of Financial and Other Information

Borrower hereby consents to Lender disclosing to any other lender who may
participate in the Loan any and all information, knowledge, reports, and
records, including, without limitation, financial statements, relating in any
manner whatsoever to the Loan and Borrower.

9.19

Integrated Agreement and Subsequent Amendment

The Loan Documents constitute the entire agreement between Lender and Borrower
and may not be altered or amended except by written agreement signed by Lender
and Borrower.

All prior and contemporaneous agreements, arrangements  and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.





18




--------------------------------------------------------------------------------







Effective Date: August 17, 2009.




Lender:




Summit Financial Resources, L.P.







By:/s/ Mark J. Picillo                                                  

Name: Mark J. Picillo                                                  

Title: Senior Vice President                                       




Borrower:




Sielox, LLC







By: /s/ James Pritchett                                              

Name: James Pritchett                                               

Title: Chairman                                                           







By: /s/ Melvyn Brunt                                               

Name: Melvyn Brunt                                                

Title: Secretary                                                          














19




--------------------------------------------------------------------------------







TABLE OF CONTENTS




 

 

 

Page

 

 

 

 

1.

Definitions

1

 

1.1

Definitions

1

2.

Loan Description

6

 

2.1

Amount of Loan

6

 

2.2

Nature and Duration of Loan

6

 

2.3

Promissory Notes

6

 

2.4

Limitations on Advances

6

 

2.5

Notice and Manner of Borrowing

7

 

2.6

Administration Fees

8

 

2.7

Origination Fee

8

 

2.8

Annual Facility Fee

8

 

2.9

Early Termination Fee

8

 

2.10

Excess Interest

9

3.

Security for Loan

9

 

3.1

Grant of Security Interest

9

 

3.2

Collection of Accounts

9

 

3.3

Representations and Warranties Concerning Collateral

11

 

3.4

Covenants Concerning Collateral

12

4.

 

Conditions to Loan Disbursements

13

 

4.1

Conditions to Loan Disbursements

13

 

4.2

No Default, Adverse Change, False or Misleading Statement

14

5.

Representations and Warranties

14

 

5.1

Organization and Qualification

14

 

5.2

Authorization

15

 

5.3

Accuracy of Financial Statements

15

 

5.4

Full and Accurate Disclosure

15

 

5.5

Compliance with All Other Applicable Law

16

 

5.6

Operation of Business

16

 

5.7

Payment of Taxes

16

6.

Borrower's Covenants

16

 

6.1

Continued Compliance with Applicable Law

16

 

6.2

Payment of Taxes and Obligations

16

 

6.3

Financial Statements and Reports

17

 

6.4

Inventory and Accounts Receivable

17

 

6.5

Operation of Business

17

 

6.6

Limitation of Corporate Payments

17

 

6.8

Change of Control

18

7.

Default

19

 

7.1

Events of Default

19

 

7.2

No Waiver of Event of Default

20

8.

Remedies

20

 

8.1

Remedies upon Event of Default

20

 

8.2

Rights and Remedies Cumulative

22

 

8.3

No Waiver of Rights

22








i




--------------------------------------------------------------------------------







TABLE OF CONTENTS

(continued)




 

 

 

Page

 

 

 

 

9.

General Provisions

22

 

9.1

Governing Agreement

22

 

9.2

Borrower's Obligations Cumulative

22

 

9.3

Payment of Expenses and Attorney's Fees

22

 

9.4

Right to Perform for Borrower

23

 

9.5

Assignability

23

 

9.6

Third Party Beneficiaries

23

 

9.7

Governing Law

23

 

9.8

Severability of Invalid Provisions

23

 

9.9

Interpretation of Loan and Security Agreement

24

 

9.10

Survival and Binding Effect of Representations, Warranties, and Covenants

24

 

9.11

Indemnification

24

 

9.12

Interest on Expenses and Indemnification, Collateral, Order of Application

24

 

9.13

Limitation of Consequential Damages

25

 

9.14

Revival Clause

25

 

9.15

Consent to Utah Jurisdiction, Exclusive Jurisdiction of Utah Courts, and Jury
Waiver

25

 

9.16

Notices

26

 

9.17

Duplicate Originals; Counterpart Execution

26

 

9.18

Disclosure of Financial and Other Information

26

 

9.19

Integrated Agreement and Subsequent Amendment

26







EXHIBITS




Exhibit A – Accounts Receivable Note

Exhibit B – Inventory Note





ii




--------------------------------------------------------------------------------










EXHIBIT A







ACCOUNTS RECEIVABLE NOTE





i




--------------------------------------------------------------------------------










EXHIBIT B







INVENTORY NOTE





ii


